DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on January 26, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 10 and 16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The broadest reasonable interpretation of claims 2, 10 and 16 are that of a predetermined time that is calculated based on a ping-pong algorithm and where the time is correlated with an effective time for determining if a switching command is valid.  The specification does not provide .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 9, 11 – 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2015/0031367 A1; hereinafter “Singh”).
For claim 1, Singh teaches periodically receiving a signal measurement parameter reported by a WLAN network and a signal measurement parameter reported by a LTE network, wherein the signal measurement represents a signal quality, and the WLAN network reports the signal measurement parameter more frequently than the LTE network (see paragraph 0041; Handovers of mobile stations between cellular base stations are generally effective because 
For claim 3, Singh teaches wherein the signal measurement parameter of the LTE network comprises at least one of a reference signal receiving power (RSRP) and a reference signal receiving quality (RSRQ) and the signal measurement parameter of the WLAN network comprises a received signal strength indicator (RSSI) (see paragraph 0041; cellular handover algorithms may be based on relative received signal strength, hysteresis, and/or thresholds. For example, the mobile stations may report RSRP (reference signal received power), RSCP (received signal code power), or RSRQ (reference signal received quality) measurements and see paragraph 0042; calibration standards, the above assumptions cannot be made for WiFi radios. For example, it is possible that a RSSI (received signal strength indicator) of -75 dbm).
For claim 4, Singh teaches further comprising: converting the signal measurement parameter of the LTE network and the signal measurement parameter of the WLAN network to be represented by a same unit, before the step of comparing the signal measurement parameter of the WLAN network with the signal measurement parameter of the LTE network (see paragraph 0053; the MS may be configured to map raw measurements to calibrated measurements values using rules (e.g., 3GPP rules) before sending the measurement reports to the BS or RAN. As one example, the device may convert various thresholds values reported by the network in RRC messages or ANDSF policies to meaningful values (device-specific values) before using these thresholds in device-handover related decision making For example, 3GPP could publish a range of calibrated RSSI, SNR, RCPI or RSNI, etc. values along with its expected behavior. 
For claim 5, Singh teaches receiving a signal measurement parameter reported by a WLAN network and a signal measurement parameter reported by a LTE network, wherein the signal measurement represents a signal quality (see paragraph 0041; Handovers of mobile stations between cellular base stations are generally effective because radios of various cellular devices are calibrated to provide signal quality measurements as per various specifications (e.g., 3GPP). In particular, cellular handover algorithms may be based on relative received signal strength, hysteresis, and/or thresholds. For example, the mobile stations may report RSRP (reference signal received power), RSCP (received signal code power), or RSRQ (reference signal received quality) measurements, among other possibilities); obtaining a predetermined information of a network priority, wherein the network priority identifies which one of the WLAN network and the LTE network should be first used to provide a communication service (see paragraph 0045; the RAN may provide access network selection parameters (e.g. thresholds, priorities, rules, etc.) to the MS. Based on these parameters, the MS may steer traffic to an AP or BS and see paragraph 0048; measurement control may specify candidate measurement events to trigger reporting by the MS. For example, events may include: W1: AP becomes better than a threshold--traffic steering to AP, W2: AP becomes worse than a threshold--traffic steering from AP, W3: BS radio quality becomes worse than threshold 1 and AP radio quality becomes better than threshold2--traffic steering to WLAN, and W4: AP radio 
For claim 6, Singh teaches wherein the predetermined information comprises one of a first predetermined information, a second predetermined information and a third predetermined information, the first predetermined information is to use one which has a better signal quality to provide the communication service, the second predetermined information is to first use the WLAN network to provide the communication service, the third information is to first use the LTE network to provide the communication service (see paragraph 0045; the RAN may provide access network selection parameters (e.g. thresholds, priorities, rules, etc.) to the MS. Based on 
For claim 7, Singh teaches wherein in a condition that the predetermined information is the first predetermined information, the step of performing the switching operation according to the signal measurement parameter of the WLAN network, the signal measurement parameter of the LTE network, and the predetermined information comprises: comparing the signal measurement parameter of the WLAN network with the signal measurement parameter of the LTE network; generating a switching command to use the WLAN network to provide the communication service if the signal measurement parameter of the WLAN network is larger than the signal measurement parameter of the LTE network; and generating a switching command to use the LTE network to provide the communication service if the signal measurement parameter of the WLAN network is smaller than the signal measurement parameter of the LTE network (see paragraph 0048; measurement control may specify candidate measurement events to trigger reporting by the MS. For example, events may include: W1: AP becomes better than a threshold--traffic steering to AP, W2: AP becomes worse than a threshold--traffic steering from AP, W3: BS radio quality becomes worse than threshold 1 and AP radio quality becomes better than threshold2--traffic steering to WLAN, and W4: AP 
For claim 8, Singh teaches  in a condition that the predetermined information is the second predetermined information, the step of performing the switching operation according to the signal measurement parameter of the WLAN network, the signal measurement parameter of the LTE network, and the predetermined information comprises: comparing the signal measurement parameter of the WLAN network with a first predetermined threshold; if the signal measurement parameter of the WLAN network is larger than or equal to the first predetermined threshold, then generating a switching command to use the WLAN network to provide the communication service; if the signal measurement parameter of the WLAN network is smaller than the first predetermined threshold, then comparing the signal quality of the WLAN network with the signal quality of the LTE network; generating the switching command to use the WLAN network to provide the communication service if the signal measurement parameter of the WLAN network is larger than the signal measurement parameter of the LTE network; and generating the switching command to use the LTE network to provide the communication service if the signal measurement parameter of the WLAN network is smaller than the signal measurement parameter of the LTE network (see paragraph 0048; measurement control may specify candidate measurement events to trigger reporting by the MS. For example, events may include: W1: AP becomes better than a threshold--traffic steering to AP, W2: AP 
For claim 9, Singh teaches in a condition that the predetermined information is the third predetermined information, the step of performing the switching operation according to the signal measurement parameter of the WLAN network, the signal measurement parameter of the LTE network, and the predetermined information comprises: comparing the signal measurement parameter of the LTE network with a second predetermined threshold; if the signal measurement parameter of the LTE network is larger than or equal to the first predetermined threshold, then generating a switching command to use the LTE network to provide the communication service; if the signal measurement parameter of the LTE network is smaller than the second predetermined threshold, then comparing the signal quality of the WLAN network with the signal quality of the LTE network; generating the switching command to use the WLAN network to provide the communication service if the signal measurement parameter of the WLAN network is larger than the signal measurement parameter of the LTE network; and generating the switching command to use the LTE network to provide the communication service if the signal measurement parameter of the WLAN network is smaller than the signal measurement parameter of the LTE network (see paragraph 0048; measurement 
For claim 11, Singh teaches wherein the signal measurement parameter of the LTE network comprises at least one of a reference signal receiving power (RSRP) and a reference signal receiving quality (RSRQ) and the signal measurement parameter of the WLAN network comprises a received signal strength indicator (RSSI) (see paragraph 0041; cellular handover algorithms may be based on relative received signal strength, hysteresis, and/or thresholds. For example, the mobile stations may report RSRP (reference signal received power), RSCP (received signal code power), or RSRQ (reference signal received quality) measurements and see paragraph 0042; calibration standards, the above assumptions cannot be made for WiFi radios. For example, it is possible that a RSSI (received signal strength indicator) of -75 dbm).
For claim 12, Singh teaches further comprising: converting the signal measurement parameter of the LTE network and the signal measurement parameter of the WLAN network to be represented by a same unit, before the step of comparing the signal measurement parameter of the WLAN network with the signal measurement parameter of the LTE network (see paragraph 
For claim 13, Singh teaches a transceiver, configured to receive a signal measurement parameter reported by a WLAN network and a signal measurement parameter reported by a LTE network, wherein the signal measurement represents a signal quality (see paragraph 0041; Handovers of mobile stations between cellular base stations are generally effective because radios of various cellular devices are calibrated to provide signal quality measurements as per various specifications (e.g., 3GPP). In particular, cellular handover algorithms may be based on relative received signal strength, hysteresis, and/or thresholds. For example, the mobile stations may report RSRP (reference signal received power), RSCP (received signal code power), or RSRQ (reference signal received quality) measurements, among other possibilities); a storage device, configured to store a predetermined information of a network priority, wherein the network priority identifies which one of the WLAN network and the LTE network should be used to provide a communication service (see paragraph 0045; the RAN may provide access 

For claim 15, Singh teaches wherein in a condition that the predetermined information is the first predetermined information, the processor is configured to perform operations of: comparing the signal measurement parameter of the WLAN network with the signal measurement parameter of the LTE network; generating a switching command to use the WLAN network to provide the communication service if the signal measurement parameter of the WLAN network is larger than the signal measurement parameter of the LTE network; and generating a switching command to use the LTE network to provide the communication service if the signal measurement parameter of the WLAN network is smaller than the signal 
For claim 17, Singh teaches wherein the signal measurement parameter of the LTE network comprises at least one of a reference signal receiving power (RSRP) and a reference signal receiving quality (RSRQ) and the signal measurement parameter of the WLAN network comprises a received signal strength indicator (RSSI) (see paragraph 0041; cellular handover algorithms may be based on relative received signal strength, hysteresis, and/or thresholds. For example, the mobile stations may report RSRP (reference signal received power), RSCP (received signal code power), or RSRQ (reference signal received quality) measurements and see paragraph 0042; calibration standards, the above assumptions cannot be made for WiFi radios. For example, it is possible that a RSSI (received signal strength indicator) of -75 dbm).
.

Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. 
In responds to the applicants arguments, in particular, to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement no longer stands, the examiner respectfully disagrees.  The applicant submits that the term  “a ping-pong 
In response to the applicant arguments, that the Singh reference does not disclose certain claim limitations for claims 1, 5 and 13 (see remarks page 15); the examiner respectfully disagrees.  Singh teaches Handovers of mobile stations between cellular base stations are generally effective because radios of various cellular devices are calibrated to provide signal quality measurements as per various specifications (e.g., 3GPP). In particular, cellular handover algorithms may be based on relative received signal strength, hysteresis, and/or thresholds. For example, the mobile stations may report RSRP (reference signal received power), RSCP 
No further arguments are presented for the dependent claims other than there dependency to Singh and therefore remains rejected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464